Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,515,715 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, inputting, into a model, an identity of the considered chemical composition, wherein the considered chemical composition comprises ingredients, each of the ingredients of the considered chemical composition being associated with a value of a chemoinformatic property of chemoinformatic properties of the considered chemical composition; wherein the model is trained by receiving an identity of a sample chemical composition and a value for fluoride stability of the sample chemical composition, the value for fluoride stability of the sample chemical composition being identified via at least one of an experimental measurement of the sample chemical composition or a thermodynamic calculation of the sample chemical composition; determining, via the model, a value for fluoride stability of the considered chemical composition based on the identity of the considered chemical composition, wherein the value for fluoride stability of the considered chemical composition is affected by an interaction of at least two of the ingredients of the considered chemical composition.

Claim 28 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, inputting, into a machine learning model, at least one of an identity of the considered first chemical composition or values of chemoinformatic properties of ingredients of the considered first chemical composition, wherein each of the ingredients of the considered first chemical composition is associated with a value of a chemoinformatic property of chemoinformatic properties of the considered first chemical composition; wherein the machine learning model is trained by receiving an identity of a sample chemical composition and a value of a fitting parameter associated with a value for fluoride stability of the sample chemical composition, the value of the fluoride stability of the -3-12384-00-US-C5-OC sample chemical composition being affected by an interaction of at least two of the ingredients of the sample chemical composition; determining, via the machine learning model, the fitting parameter value for fluoride stability of the considered first chemical composition based on at least one of an identity of the considered first chemical composition or values of chemoinformatic properties of ingredients of the considered first chemical composition, wherein the fitting parameter value of the considered first chemical composition is associated with a value for fluoride stability of a considered first chemical composition, the value of the fluoride stability of the considered first chemical composition being affected by an interaction of at least two of the ingredients of the considered first chemical composition.

Claim 32 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, inputting, into a model, at least one of values of chemoinformatic properties of ingredients of the considered chemical composition or a value for fluoride stability of the -4-12384-00-US-C5-OC considered chemical composition, wherein the value for fluoride stability of the considered chemical composition is affected by an interaction of at least two of the ingredients of the considered chemical composition; wherein the model is trained by receiving values of chemoinformatic properties of ingredients of a sample chemical composition and the value for fluoride stability of the sample chemical composition; determining, via the model, the identity of the considered chemical composition based on the at least one of the values of the chemoinformatic properties of the ingredients of the considered chemical composition or the value for fluoride stability of the considered chemical composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862